ORDER

The judicial panel before whom this appeal shall be submitted has decided sua sponte to dismiss the cross-appeal, No.2009-1152, filed in this matter. The parties are ordered to file corrected briefs deleting references to the cross-appeal as follows: Becton Dickinson and Company’s brief should be received by the clerk’s office on October 16, 2009 by 5 p.m. MBO Laboratories, Inc.’s reply brief is due at the clerk’s office on October 23, 2009 by 5 p.m. These corrected briefs should comply with all aspects of the Federal Rules of Appellate Procedure and applicable Federal Circuit Rules. The revised official caption is reflected above.